DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beutter et al., US 2004/0113370, in view of Michiwaki, JP 2018-132092 A.

Regarding Claim 1
Beutter discloses a fastening structure for fastening a fastening target part (exhaust manifold (14)) to a fastened part (cylinder head (10)) on an exhaust side of an internal combustion engine (Beutter, [0005] and [0012], Figure 1), comprising: a male threaded shaft (24a); a pressing body (nut) screwed or fixed to the male threaded shaft (24a) (Beutter, [0038], Figure 1); an insertion hole (16a) which is formed in the fastening target part (14) and through which the male threaded shaft (24a) is 
However, Beutter does not disclose that the tubular part has a linear expansion coefficient which is larger than a linear expansion coefficient of the fastening target part. 
Michiwaki teaches a screw fastening mechanism, comprising: a male threaded shaft (10); a pressing body (20) fixed to the male threaded shaft (10); an insertion hole formed in a fastening target component (H) and into which the male threaded shaft (10) is inserted; and a tubular component (50) which is interposed between the pressing body (20) and the fastening target component (H) and into which the male threaded shaft (10) is inserted, wherein the tubular component (50) has a linear expansion coefficient (αx) that is greater than the linear expansion coefficient (αh) of the fastening target component (H) (Michiwaki, [0023] [0026]-[0031] [0043] and [0054]). 


Regarding Claim 2
Beutter and Michiwaki teach the system as rejected in Claim 1 above. Michiwaki further teaches that the linear expansion coefficient (αx) of the tubular part (50) is larger than a linear expansion coefficient (αs) of the male threaded shaft (10) (Michiwaki, [0031] [0043] and [0054]).  

Regarding Claim 3
Beutter and Michiwaki teach the system as rejected in Claim 1 above. Beutter further discloses that the fastening target part is an exhaust manifold (14), and the fastened part is a cylinder head (10) (Beutter, Figure 1).

Regarding Claim 4
Beutter and Michiwaki teach the system as rejected in Claim 1 above. Michiwaki further discloses that a linear expansion coefficient (αs) of the male threaded shaft (10) is larger than the linear expansion coefficient (αh) of the fastening target part (H) (Michiwaki, [0031] [0043] and [0054]).  

Response to Arguments
4.	Applicant's arguments, see pages, filed 1/12/2022, with respect to have been fully considered but they are not persuasive. With regards to the Applicant’s argument that Beutter and Michiwaki either alone or in combination fail to teach or suggest “wherein the male threaded shaft is a stud bolt having male threads at a front-end portion and at a rear-end portion, and wherein the tubular part has a same length as a length of the insertion hole” as is recited in claim 1, the Examiner is unconvinced. The Applicant argues that the references are unrelated and would not be combined as alleged, absent impermissible hindsight. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The Applicant further argues that there is no motivation or suggestion in the references or elsewhere to urge the combination as alleged by the Examiner. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Michiwaki teaches a screw fastening mechanism with a tubular component that has a linear expansion coefficient that is greater than the linear expansion coefficient of the fastening target component in 

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746